Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
	Applicant’s arguments filed 01/05/2020 have been fully considered but they are not persuasive. 
	With respect to applicant’s arguments regarding claim 1 that Nishira does not predict the actions of the driver of the second vehicle, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Micks already discloses predicting the behavior of the other vehicle [0049]. Nishira is cited to disclose using a prediction model to predict the maneuver of a vehicle [0080]-[0081]. Nishira and Micks are in the same field of endeavor “predicting vehicle behavior” and the combination is obvious to one of ordinary skill in the art. 
	With respect to applicant’s arguments regarding claim 1 that Martin does not teach a virtual grid mapped to cover a front windshield area, Martin as cited in [0008] discloses determining the driver’s gaze at a first or second portion of the windshield. The first or second zones are virtual grids that are mapped to cover an area of the front windshield. 
	With respect to applicant’s arguments regarding claim 1 that Martin does teach the virtual grid on a second vehicle. In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Micks teaches determining a prediction of another vehicle based on eye movement data [0049]. Martin is cited to disclose determining an eye gaze position on a virtual area on the windshield.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664